                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



OMAR SMALLS                     :
                                :    CIVIL ACTION
           Plaintiff            :
                                :
     vs.                        :    NO. 17-3985
                                :
ALAN ELHYANI and                :
P/O ARTHUR COMAS                :
(BADGE #3479)                   :
                                :
           Defendants           :



                                ORDER


     AND NOW, this        5th           day of February, 2019, upon

consideration of Defendants’ Motion for Summary Judgment (Doc.

No. 13) and Plaintiff’s Response in Opposition thereto, it is

hereby ORDERED that the Motion is GRANTED for the reasons set

forth in the preceding Memorandum Opinion and Judgment is

entered in favor of Defendants as a matter of law on all of the

Counts set forth in the Plaintiff’s Complaint.



                                        BY THE COURT:




                                        s/J. Curtis Joyner
                                        J. CURTIS JOYNER,       J.


                                    1
